Citation Nr: 0801748	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1983 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO, in pertinent 
part, denied service connection for fibromyalgia, and found 
that the veteran had not submitted new and material evidence 
sufficient to reopen a claim of service connection for 
sinusitis/rhinitis.  The veteran's filed a notice of 
disagreement to these decisions.

The RO issued a June 2005 statement of the case regarding 
both issues.  The veteran, in turn, filed a timely 
substantive appeal (VA Form 9), perfecting appeals regarding 
both claims.  In an October 2005 rating decision, however, 
the RO granted service connection for fibromyalgia, assigning 
a 20 percent disability rating and a September 2003 effective 
date.  As the veteran has not appealed the disability rating 
or effective date assigned, this represents a complete grant 
of the appeal in regard to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The December 2004 rating decision also granted service 
connection for human papilloma virus, status post 
hysterectomy, assigning a 30 percent rating.  The RO denied a 
temporary 100 percent evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30.  The veteran disagreed with 
this denial of the temporary 100 percent rating.  The RO did 
not issue a statement of the case regarding this issue.  
However, in a May 2006 rating decision, the RO granted the 
temporary 100 percent rating.  

Thus, the only claim on appeal is whether new and material 
evidence has been received sufficient to reopen a claim for 
service connection for sinusitis/rhinitis.

In October 2005, the veteran testified before a Decision 
Review Officer (DRO).  A copy of the transcript of that 
hearing has been made part of the claims file.

In the August 2005 substantive appeal (VA Form 9), the 
veteran asserted that there was clear and unmistakable error 
(CUE), which could be construed as a that there was CUE in 
the December 1998 rating decision that denied service 
connection for sinusitis/rhinitis.  The RO has not 
adjudicated this claim.  The RO is directed to clarify this 
matter and take any further action deemed appropriate.

The issue of entitlement to service connection for 
sinusitis/rhinitis upon the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sinusitis/rhinitis in a December 1998 rating decision.  

2.  Evidence obtained since the December 1998 rating decision 
denying service connection for sinusitis/rhinitis is new and 
relates to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final regarding 
service connection for sinusitis/rhinitis.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
December 1998 rating decision regarding service connection 
for sinusitis/rhinitis; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.156(a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that she has sinusitis/rhinitis due to 
service.  In a December 1998 unappealed rating decision, the 
RO denied service connection for sinusitis/rhinitis.  The 
December 1998 rating decision, therefore, became final.  See 
38 U.S.C.A. § 7105.

In October 2003, the veteran filed to reopen the claim.  In a 
December 2004 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.

Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in December 1998.  In the December 1998 rating 
decision, although noting evidence that the veteran was 
diagnosed as having sinusitis in service, the RO found that 
service connection was not warranted, citing a current VA 
examination that did not find sinusitis or rhinitis.  At this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1998 rating decision, additional evidence 
has been associated with the claims file.  In a December 2001 
VA treatment record, a clinician diagnosed the veteran as 
having an upper respiratory infection and allergic rhinitis 
with nasal polyps.  In a February 2002 VA general medical 
examination, the examiner noted that a sinus series done on 
February 27, 2002 revealed slight opacification of the 
frontal sinuses consistent with the presence of sinusitis, 
but it was also reported that this finding was not 
collaborated in the lateral view and was of equivocal 
significance.  A June 2002 record shows a diagnosis of 
allergic rhinitis.  A May 2005 VA treatment record included a 
list of the veteran's "active problems."  Among the list 
were sinusitis and upper respiratory infection.   

In the December 1998 rating decision, one basis for denial of 
the claim was that there was no current diagnosis of 
sinusitis and rhinitis.  The claims file now contains 
evidence that the veteran has sought treatment for and been 
diagnosed as having sinusitis and rhinitis.  As this evidence 
relates to the unestablished fact necessary to substantiate 
the claim of whether the veteran has a current (chronic) 
disability, the Board finds that new and material evidence 
has been obtained.  This evidence is neither cumulative nor 
redundant of the evidence of record at the time of the 
December 1998 rating decision and this evidence raises a 
reasonable possibility of substantiating the claim.  The 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for sinusitis/rhinitis is 
reopened.  The appeal is granted to this extent only.


REMAND

As found above, new and material evidence has been received 
sufficient to reopen the claim.  The veteran has also been 
recently service connected for fibromyalgia.  She has 
asserted that her sinusitis/rhinitis disability is secondary 
to the service-connected fibromyalgia.  After review of the 
record, the Board finds that additional development is 
required before the secondary service connection aspect of 
the claim is ripe for adjudication upon the merits.

Service medical records dated in May 1992 and February 1997 
show that the veteran was diagnosed as having sinusitis.  In 
a February 1993 treatment record, the clinician completing 
the record found that a diagnosis of a sinus infection had to 
be ruled out as the diagnosis.  In a March 1994 treatment 
record, the veteran was diagnosed as having an upper 
respiratory infection.  The veteran was again diagnosed as 
having an upper respiratory infection in November 1995.  In a 
July 1997 report of medical history, completed by the veteran 
just prior to her discharge from service, the veteran marked 
that she had a history of sinusitis.  

The veteran has been provided with general VA examinations 
that made findings pertinent to this claim, but as neither 
sinusitis nor rhinitis were diagnosed during these 
examinations, the examiners did not make an opinion regarding 
whether the veteran has a chronic sinusitis or rhinitis 
disability attributable to service.  As outlined above, 
however, new and material evidence has been received which 
indicates that the veteran has been treated for both 
sinusitis and rhinitis.  Based on the evidence that the 
veteran was diagnosed as having sinusitis in service and has 
more recently been diagnosed as having sinusitis and 
rhinitis, the Board finds that a remand is required to obtain 
a VA examination that includes an opinion regarding whether 
the veteran has chronic or recurrent sinusitis and/or 
rhinitis that began during service or is otherwise linked to 
his period of active duty.  See 38 C.F.R. § 3.159(c)(4) 
(2007).

The veteran has also asserted that her sinusitis/rhinitis 
disability is secondary to her service-connected 
fibromyalgia.  As to this aspect of the claim, the Board 
notes that, under 38 C.F.R. § 3.310 (a), service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  A recent amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen by 
adding language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

The RO did not directly address the question of secondary 
service connection, and there is no medical evidence of file 
that contains an opinion regarding whether the veteran's 
fibromyalgia caused or aggravated sinusitis or rhinitis.  The 
veteran has not been provided the text of the former version 
of 38 C.F.R. § 3.310 (a) or the text of the amendment 
effective October 2006.  Upon remand, the veteran should be 
issued a VCAA notification letter that provides the evidence 
and information needed to substantiate a claim for secondary 
service connection and includes a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, effective October 10, 
2006.  38 C.F.R. § 19.9 (2007).  This VCAA letter should also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, in the VA 
examination to be conducted upon remand, the examiner should 
provide an opinion regarding whether the veteran has 
sinusitis and/or rhinitis that was caused or aggravated by 
her service-connected fibromyalgia.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to 
sinusitis/rhinitis must be obtained for 
inclusion in the record.  

3.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has chronic sinusitis and/or 
rhinitis that began during 
service or is causally linked 
to any incident of active 
duty?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
present chronic sinusitis 
and/or rhinitis was caused or 
aggravated by the veteran's 
service-connected fibromyalgia?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's sinusitis 
and/or rhinitis was aggravated 
by the service-connected 
fibromyalgia disability, to the 
extent that is possible, the 
examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

4.  Thereafter, the veteran's claim for 
service connection on direct incurrence 
and secondary bases must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority.  

If the benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


